DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 09/10/2020.
B.	Claims 1-20 remains pending.
 
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stivoric, John M. et al. (US Pub. 2014/0203797 A1), herein referred to as “Stivoric”.


As for claims 1 and 13, Stivoric teaches. A system for detecting a step of a user, comprising: processing circuitry (fig. 1B CPU); a sensor coupled to the processing 

	and an accelerometer coupled to the processing circuitry and configured to detect an acceleration as a consequence of the step of the user and generate an acceleration signal, wherein the processing circuitry is configured to: acquire the charge-variation signal (par. 116 accelerometer sensor detecting acceleration of device moved by user); acquire the acceleration signal (par. 116 The line referred to as “O” shows the channel of data comprising the raw output from the electric-field sensor); 

	detect, in the charge-variation signal, a first characteristic identifying the step of the user; detect, in the acceleration signal, a second characteristic identifying the step of the user (par. 116 The line, referred to as G, refers to longitudinal mean absolute difference values obtained from a longitudinal accelerometer on the device. Similar to the step counter the LMAD value does not reflect any data from the electric-field sensing device and was used for comparative purposes. Referring to both lines O and W, it can be seen that the invention indicates that each activity had a particular data signature with data generated from the electric-field sensor); 

	and validate the execution of the step by the user in response to detecting both the first and the second characteristics (par. 116 O and W data (electro charge and 

As for claims 2 and 14, Stivoric teaches. The system according to claim 1, wherein the processing circuitry is configured to detect the first characteristic prior to detecting the second characteristic, and the processing circuitry is configured to detect the second characteristic only in a case where the first characteristic has been detected (par. 116 scenario using electro field sensor data as primary data factor). 

As for claims 3 and 15, Stivoric teaches. The system according to claim 1, wherein the processing circuitry is configured to detect the second characteristic prior to detecting the first characteristic, and the processing circuitry is configured to detect the first characteristic only in the case where the second characteristic has been detected (par. 117 scenario using acceleration sensor data as primary data factor). 

As for claims 4 and 16, Stivoric teaches. The system according to claim 1, further comprising: processing the acceleration signal or the charge-variation signal by machine-learning or artificial-intelligence algorithms for identifying a type of step, the type of step including at least one of: a step forward, a step backward, a step up, a step down, or a sound of a footstep on the ground in the absence of displacement of the user (par. 112 use of conventional machine learning techniques such as training a model from collected sensor data). 



As for claims 6 and 18, Stivoric teaches. The system according to claim 5, wherein the detecting a peak of the charge-variation signal that exceeds an adaptive threshold includes: calculating a mean value assumed by the charge-variation signal in a time interval (par. 122 The solid line represents predictions of energy expenditure (EE) made by the following formula: EE=(A*peaks)+(B*MAD)+C; where MAD is the mean absolute difference for each minute of the electric-field sensor output); calculating a coefficient of standard deviation of the charge-variation signal in the time interval (par. 122 where A, B, and C are constants, peaks are the number of peaks in each minute of the output data of the electric-field sensor worn by a subject running) ; and adding the mean value to a multiple of the coefficient of standard deviation (par. 122 The dotted line represents EE determined by proprietary algorithms from channels of data involving the other sensors of the device, wherein the electric-field sensor data was excluded). 

As for claims 7 and 19, Stivoric teaches. The system according to claim 1, wherein the detecting the second characteristic includes at least one of: detecting a peak of the 

As for claim 8, Stivoric teaches. The system according to claim 1, wherein the sensor is configured to be worn by the user in direct electrical contact with a body portion of the user and includes an instrumentation amplifier and an analog-to-digital converter coupled at an output of the instrumentation amplifier (par. 218 signals sent through amplifiers for further calculations and function processing). 

As for claim 9, Stivoric teaches. The system according to claim 1, configured to be worn by the user (par. 112 device worn by user). 

As for claims 10 and 20, Stivoric teaches. The system according to claim 1, wherein the validating the execution of the step by the user includes incrementing a counter of a number of steps made by the user (par. 197 GUI depicting event recognitions consisting of at least of steps of the user). 

As for claim 11, Stivoric teaches. A portable electronic device, comprising a system for detecting a step of a user according to claim 1. (par. 112 detecting steps of a user wearing electronic device). 

As for claim 12, Stivoric teaches. The portable electronic device of claim 1, comprising at least one of: a pedometer, a smartwatch, or a smartphone (par. 105 smartphone, exercise equipment).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT-IDENTIFIER:    US 20160183869 A1 
 
TITLE:                  Device and Method Of Controlling Wearable Device
ABSTRACT: 
 
Provided are a device and method of controlling a wearable device.  The device 
may include a communicator configured to communicate with one or more wearable 
devices that are worn on a user's body and obtain physical information of the 
user; and a controller configured to determine wearing positions where the one 

activity (e.g., exercise) performed by the user, and to determine, as a main 
controlled-device based on the wearing positions, at least one wearable device 
that corresponds to the activity type of the user and is from among the one or 
more wearable devices worn on the user's body, wherein, via the communicator, 
the controller controls, from among the one or more wearable devices worn on 
the user's body, the main controlled-device differently from wearable devices 
excluding the main controlled-device.

DOCUMENT-IDENTIFIER:    US 20170011210 A1 
 
TITLE:                  ELECTRONIC DEVICE
ABSTRACT: 
 
A method for providing a service by an electronic device according to various 
embodiments may comprise the steps of: obtaining biometric information of a 

information out of a plurality of services that the electronic device supports; 
and providing the determined at least one service.

                        MEASURING USER AVAILABILITY OR RECEPTIVENESS TO 
                        NOTIFICATIONS
ABSTRACT: 
 
Various embodiments described herein relate to a method, system, and 
non-transitory machine-readable storage medium for determining an opportune 
time for user interaction including one or more of the following: the method 
comprising: receiving a request from a client application for an indication of 
whether a user is open to participate in a user interaction; obtaining usage 
information regarding the user's recent activity on a user device; applying at 
least one trained predictive model to the usage information to identify the 

at least one of: an availability measure representative of the user's current 
ability to perform a physical action associated with the user interaction, and 
a receptiveness measure representative of the user's current ability to pay 
attention to the user interaction; determining an opportunity indication based 
on the user's contextual state; and providing the opportunity indication to the 
client application.



Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        January 28, 2022